Exhibit 10.1

 

DESCRIPTION OF COMPENSATION ARRANGEMENT FOR NON-EMPLOYEE DIRECTORS

 

Non-employee directors of Quest Software, Inc. receive an annual retainer of
$30,000 for serving on the Board of Directors, and are reimbursed for reasonable
expenses incurred by them in attending board and committee meetings. In addition
(a) the chairman of our Audit Committee receives an additional $20,000 annual
fee and each other member of the Audit Committee receives an additional $10,000
annual fee; (b) the chairman of our Compensation Committee receives an
additional $10,000 annual fee and each other member of the Compensation
Committee receives an additional $5,000 annual fee; and (c) the chairman of our
Nominating and Corporate Governance Committee receives an additional $7,500
annual fee and each other member of the Nominating and Corporate Governance
Committee receives an additional $5,000 annual fee.

 

Non-employee directors are permitted to elect to receive the annual board and
committee fees described above in the form of stock options, in lieu of cash,
pursuant to the director fee option grant program in our 1999 Stock Incentive
Plan. Non-employee directors also receive options to purchase 50,000 shares of
Quest common stock on the date of their election to the Board of Directors, at
an exercise price equal to the fair market value on such date, pursuant to the
provisions of the automatic option grant program under our 1999 Stock Incentive
Plan (the “Automatic Grant Program”). In addition, non-employee directors who
have served on the Board of Directors since the date of the prior year’s annual
meeting of shareholders also receive options to purchase 15,000 shares of Quest
common stock pursuant to the Automatic Grant Program on the date of our annual
meeting of shareholders, at an exercise price equal to the fair market value on
such date.